FILED
                             NOT FOR PUBLICATION                            MAR 08 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 RICHARD TRIHN; AMPHOUVANHNA                      No. 09-15039
 CHANTHALAMGSY,
                                                  D.C. No. 2:07-cv-00488-GEB-
               Plaintiffs - Appellants,           EFB

   v.
                                                  MEMORANDUM *
 MOHAMMED JACK MOGHADDAM; et
 al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                                                          **
                            Submitted February 16, 2010


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

GT/Research
       Richard Trihn and Amphouvanhna Chanthalamgsy appeal pro se from the

district court’s summary judgment for the City of Marysville and City officials in

their action alleging violations of the Equal Protection Clause, Due Process Clause,

and 42 U.S.C. §§ 1981, 1983, 1985(3), and 1986. We have jurisdiction pursuant to

28 U.S.C. § 1291. We review de novo, Keenan v. Allan, 91 F.3d 1275, 1278 (9th

Cir. 1996), and we affirm.

       The district court properly granted summary judgment on the Equal

Protection Clause claims and other racial discrimination claims arising under

federal statutes, because plaintiffs failed to raise a triable issue as to whether

defendants were motivated by racial animus when they temporarily shut-down

plaintiffs’ night-club and subsequently revoked their conditional use permit. See

id. (providing that affidavit in opposition to summary judgment must be based on

personal knowledge); Sever v. Alaska Pulp Corp., 978 F.2d 1529, 1536-38 (9th

Cir. 1992) (affirming summary judgment for defendant on 42 U.S.C. § 1985(3)

claim, and explaining that racial animus is an element of a section 1985(3) claim).

       Even if plaintiffs had a cognizable property interest in the continued

existence of the conditional use permit, the district court properly granted summary

judgment on the Due Process Clause claims because there was no triable issue as to

whether plaintiffs were afforded adequate due process at the revocation hearing.


GT/Research                                 2                                        09-15039
See Ebel v. City of Corona, 698 F.2d 390, 392-93 (9th Cir. 1983) (affirming

summary judgment for City Planning Commission on claim that it violated Due

Process Clause by making a decision “without making adequate findings of fact to

justify” the decision, and explaining that “great latitude is given to legislative

bodies in the procedures they may use in factfinding”); see also Town of Castle

Rock v. Gonzales, 545 U.S. 748, 756, 760 (2005) (explaining that cognizable

property interests arise only when the relevant state law provisions “truly ma[k]e

[the conferral of the benefit] mandatory.”).

       Plaintiff’ remaining contentions are unpersuasive.

       AFFIRMED.




GT/Research                                 3                                        09-15039